DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “starting a flow of a precursor from a precursor source to a process chamber before a dose step by an amount of time that is substantially equal to a line charge time, wherein the line charge time is the time required for precursor to flow from the precursor source to the process chamber”. Claim 7 has an analogous recitation: “the line charge time is the time required for precursor to flow from the ampoule to the process chamber”. In the flow of a gas (or compressible liquid), it is not clear what is meant by the time to flow from the source to the chamber. For example, when a precursor is let into a supply line that has a vacuum, some molecules will quickly traverse the line, while it takes much longer before there is a significant quantity of the gas and a significant pressure of the gas at the chamber side of the line. 
It is unclear what is meant by “the time required for precursor to flow from the precursor source to the process chamber”. Is it the time required for the first molecules to arrive? Is it the time before a certain pressure is achieved? (What pressure would that be?) Is it something else? 
More to the point, it was known in the art to start the flow of a precursor from the source (such as an ampoule) before a dosing step which allows the precursor in the chamber. As an example, Lee, US 2013/0168864, which discloses “a gas line charge time of about 0.5 seconds is used to pressurize the gas flow lines leading to the deposition chamber prior to release of the gas into the chamber.” That is, the gas is flowed into the lines until it reaches a sufficient pressure before the valve between the line and the chamber is opened. On page 23 of the present specification, the applicant sets forth that “a pressure gauge (e.g., a manometer) is located at the entrance to the process chamber (e.g., by valve 122). The arrival of precursor at the process chamber may be signaled by a pressure variation detected by the pressure gauge.” The application also states that “Carrier gas may be either ‘pushed’ (where gas is forced through the lines) or ‘pulled’ (where gas is pulled through the lines, possibly via a vacuum) through the ampoule to carry the evaporated precursor.” (Page 8.) Thus it would appear that the specification and claims would encompass filling the line until a desired pressure is reached at the chamber side of the line. Is this the same as what is disclosed by Lee? The claim language is not clear on this point. 
Those in the art would not find a clear, unitary meaning of “the time required for precursor to flow from the precursor source to the process chamber”. As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008).
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897